Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 1-8, 47-55 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1-8, 47-55 are eligible under 35 USC 101.  After reviewing the Applicant’s latest claimed limitations, as well as the disclosure, it is clear to the Examiner that the steps performed go beyond the limitations and simple implementation of an abstract idea. The claims do not recite any mathematical calculations, formulas or calculations, nor do they recite a mental process (the steps performed cannot be practically performed in the human mind), or any method of organizing human activity such as fundamental economic concepts, commercial or legal interactions, or managing interactions between people.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent-eligible.


Aitken (20190094884) teaches a fixed position device disposed in a fixed position relative to an object, the device including an antenna and configured to communicate wirelessly with a first portable device via a first communication link, the device being configured to communicate wirelessly with a second portable device via a second communication link; a locator processor configured to determine location information about the first portable device relative to the object, said processor configured to determine said location information about the first portable device based on a signal characteristic of communications wirelessly transmitted from the first portable device, the processor configured to determine location information about the second portable device relative to the object, the processor configured to determine said location information about the second portable device based on a signal characteristic of communications wirelessly transmitted from the second portable device; a controller disposed on the object, configured to authenticate an identity of the first portable device based on security information transmitted from the first device and received by an object antenna; however, it lacks the combination of claimed elements as claimed by the independent claims.

Gao (20170153714) teaches a processor configured to store a first/second booking between a first/second user and a first/second resource of the object; determine a status of the first/second user is checked in for said first/second booking based on authentication of the identify of the first/second portable device by the controller based on the security information received from the first/second portable device and said location information being indicative that the first/second user is proximal to or at the first/second resource of the object; the booking processor configured to determine said status of the first user/second user is checked out for said first booking based on said location information about the first/second portable device being indicative that the first/second user is at a first/second position relative to the object;  the first and second resources of the object are utilized simultaneously by the first and second users, such that the first and second booking overlap in time for the first and second resources of the object; however, it lacks the combination of claimed elements as claimed by the independent claims.

The most pertinent Non-Patent Literature (NPL) found by the Examiner is “RideMatcher: Peer-to-peer Matching of Passengers for Efficient Ridesharing”. The NPL teaches a system that allows for carpooling/ridesharing; each system node discovers each other using short-range communication techniques, via their mobile devices, and each rider’s location is taken into account when determining rideshares; however, it lacks the combination of claimed elements as claimed by the independent claims.

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


6/28/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622